DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-12 are currently pending.
Priority:  This application is a 371 of PCT/US2017/064787 12/05/2017
PCT/US2017/064787 has PRO 62/429,868 12/05/2016.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spetzler et al. (WO2016/141169).
Regarding claim 1, Spetzler teaches a method of treating a patient suffering from lung cancer (claims 1, 14; [0007]: “a method of identifying at least one treatment associated with a cancer in a subject” [0020]: “the cancer comprises a non-small cell lung cancer”) comprising: 
(a) measuring the expression of a set of proteins in a sample of tumor tissue obtained from the patient, wherein said set of proteins comprises E-cadherin, HER2, TITF1, MSLN, KRT7, FRalpha, HER3, ROS1, GART, TYMS, XRCCI, TOPO2A, TOPOl, ERCC, hENTI, RFC, MGMT, p16, KRT5, TP63, CHGA and SYP; ([0270]: “a sample from a subject is profiled using methods which include but are not limited to INC analysis, gene expression analysis, ISH analysis, and/or sequencing analysis, for one or more of the following:” E-Cadherin, Her2/Neu, ROS1, GART, TYMS, ERCC1, hENT-1, MGMT, p16)
(b) treating the patient with a therapeutic regimen comprising an effective amount of a platinum-based agent and pemetrexed when expression of at least three proteins selected from the group consisting of E-cadherin, HER2, TITFI, MSLN, KRT7, FRalpha, HER3, ROSI, is detected, and ([0270]: where a sample from a subject is profiled using methods which include but are not limited to INC analysis, gene expression analysis, ISH analysis, and/or sequencing analysis, for one or more of the following: E-Cadherin, Her2/Neu, ROS1; [0288]: candidate treatments identified are chosen from cisplatin and pemetrexed)
(c) treating the patient with a therapeutic regimen that does not comprise an effective amount of a platinum-based agent and pemetrexed when expression of at least three proteins selected from the group consisting of GART, TYMS, XRCC1, TOPO2A, TOPOl, ERCC1, hENTI, RFC, MGMT, p16, KRT5, TP63, CHGA and SYP is detected (]0086]: alternative treatment regimes can be selected through molecular profiling methods where a disease is refractory to current therapies, for example after a cancer has developed resistance to a standard-of-care treatment; [0300]: where a cancer may be refractory to one of these agents, for example by acquiring drug resistance mutations; [0270]: where a sample from a subject is profiled using methods which include but are not limited to IHC analysis, gene expression analysis, ISH analysis, and/or sequencing analysis, for one or more of the following: GART, TYMS, ERCC1, hENT-1, MGMT; Table 1, Pg. 79: TOPO2A, TOPO1; [0288]: where candidate treatments can be any of those in any one of Table 3; Table 3, Pg 94: for example, where ERCC1 is overexpressed and resistant to cisplatin).
Regarding claim 2, Spetzler teaches the method according to claim 1, and further teaches wherein at least four proteins selected from the group consisting of E-cadherin, HER2, TITF1, MSLN, KRT7, FRalpha, HER3, ROS1, is detected ([0270]: where a sample from a subject is profiled using methods which include but are not limited to INC analysis, gene expression analysis, ISH analysis, and/or sequencing analysis, for one or more of the following: E-Cadherin, Her2/Neu. ROS1; [0036]: HER3).
Regarding claim 3, Spetzler teaches the method according to claim 1, and further wherein at least four, at least five, at least six, at least seven … proteins selected from the group consisting of GA\RT, TYMS, XRCC1, TOPO2A, TOPO1, ERCC1, hENT1, RFC, MGMT, p16, KRT5, TP63, CHGA and SYP is detected ([0270]: where a sample from a subject is profiled using methods which include but are not limited to IHC analysis, gene expression analysis, ISH analysis, and/or sequencing analysis, for one or more of the following: GART, TYMS, ERCC1, hENT-1, MGMT; Table 1, Pg. 79: TOPO2A, TOPO1).
Regarding claim 4, Spetzler teaches the method according to claim 1, and further wherein said proteins are detected by mass spectrometric detection of a specific fragment peptide in a protein digest prepared from said sample of tumor tissue ([0162]: where a HPLC-microscopy tandem mass spectrometry technique can be used for determining amino acid sequence variations, where proteolytic digestion is performed on a protein; [0387]: using a tissue sample).
Regarding claim 5, Spetzler teaches the method according to claim 4, and further wherein said protein digest comprises a protease digest ([0162]: where a HPLC-microscopy tandem mass spectrometry technique can be used for determining amino acid sequence variations, where proteolytic digestion is performed on a protein).
Regarding claim 7, Spetzler teaches the method according to claim 4, and further wherein said mass spectrometric detection comprises tandem mass spectrometry, ion trap mass spectrometry, triple quadrupole mass spectrometry, MALDI-TOF mass spectrometry, MALDI mass spectrometry, hybrid ion trap/quadrupole mass spectrometry and/or time of flight mass spectrometry ([0162]: “tandem mass spectrometry technique can be used for determining the amino acid sequence variations”).
Regarding claims 10-12, Spetzler teaches the method according to claim 1, and further wherein the sample of tumor tissue is a cell, collection of cells, or a solid tissue and wherein the tumor sample is formalin fixed solid 4New U.S. National Phase ApplicationDocket No. 17768-000057-US-NPtissue and wherein the tissue is paraffin embedded tissue ([0050]: “the sample comprises formalin-fixed paraffin-embedded (FFPE) tissue”, “The sample may comprise cells from a solid tumor”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler et al. (WO2016/141169) in view of Moran et al. (US20120225954).
Spetzler teaches as detailed in the 35 USC 102 rejection of claims 1-5, 7, 10-12 supra and is incorporated herein.  
Regarding claim 6, Spetzler teaches the method according to claim 5, wherein said protein digest comprises a protease digest ([0162]: where a HPLC-microscopy tandem mass spectrometry technique can be used for determining amino acid sequence variations, where proteolytic digestion is performed on a protein), but does not specifically teach a trypsin digest.  However, Moran teaches methods for classifying subjects with non-small cell lung carcinoma (Title, Abstract), and teaches wherein a protein digest comprises a trypsin digest ([0220]: for MS analysis, clarified lysates were digested with Trypsin-TPCK; [0029]). It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the method of Spetzler to further comprise the trypsin digest of Moran. The motivation would have been to prepare said protein for MS analysis ([0229]: the analytical proteomics platform included tandem MS analysis of tryptic peptides).  Thus, the claim is obvious.
Regarding claim 8, Spetzler teaches the method according to claim 7, but not specifically wherein a mode of mass spectrometry used is Selected Reaction Monitoring (SRM), Multiple Reaction Monitoring (MRM), Parallel Reaction Monitoring (PRM), intelligent Selected Reaction Monitoring (iSRM), and/or multiple Selected Reaction Monitoring (mSRM).  However, Moran teaches identifying lung cancer using MS including “multiplexed selective reaction monitoring (SRM, or MRM)” ([0010]) which one of ordinary skill in the art would have reasonably considered in combination with Spetzler and arrive at the claimed invention.
Regarding claim 9, Spetzler teaches the method according to claim 4, but not specifically wherein said fragment peptide is selected from the group consisting of the peptides of SEQ ID NOs 1-8 and SEQ ID NOs 22-35.  However, Moran teaches peptides including the KRT7 (LPDIFEAQIAGLR) in Table 6 ([0242]), corresponding to the instant SEQ ID No 5, which one of ordinary skill in the art would have reasonably considered for identifying lung cancer and in combination with Spetzler and arrive at the claimed invention.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639